Citation Nr: 0210239	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  00-04 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945 and from April 1951 to July 1969.  The appellant 
is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 RO rating decision 
which denied service connection for the cause of the 
veteran's death (which is one basis for Dependency and 
Indemnity Compensation (DIC)), and also denied entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318.  As noted 
below, the Board has granted service connection for the cause 
of the veteran's death, which is one basis for DIC.  
Consequently, the claim for DIC under the provisions of 38 
U.S.C.A. § 1318 is moot and will not be addressed.


FINDINGS OF FACT

1.  The veteran died in March 1998.  The immediate cause of 
death was congestive heart failure, due to or as a 
consequence of coronary artery disease, due to or as a 
consequence of hypertension and diabetes.  Degenerative 
arthritis reportedly was a significant condition contributing 
to death but not resulting in the underlying cause.

2.  At the time of his death, the veteran was entitled to 
service connection for loss of use of both lower extremities 
due to severe arthritis, evaluated as 100 percent disabling; 
degenerative arthritis of the lumbar spine, evaluated as 20 
percent disabling; bilateral hearing loss with tinnitus, 
evaluated as 10 percent disabling; and right tennis elbow and 
left inguinal hernia repair, evaluated as noncompensable.  He 
was also entitled to compensation under 38 U.S.C.A. § 1151 
for incomplete fecal incontinence, due to VA medical 
treatment, and this was rated 30 percent.

3.  The veteran's established service-connected and § 1151 
disabilities resulted in general debilitation and impairment 
of health which rendered him materially less capable of 
resisting the effects of the primary cause of death (heart 
disease).


CONCLUSION OF LAW

Service-connected and § 1151 disorders substantially or 
materially contributed to the veteran's death, and the 
criteria for service connection for the cause of death have 
been met. 38 U.S.C.A. § 1310 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, rating decisions, 
and the statement of the case, the RO has notified the 
appellant of the evidence necessary to substantiate her 
claim.  Relevant medical records and opinions have been 
obtained.  Under the circumstances of this case, the Board 
finds that the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), and the related VA regulation, have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including organic heart disease, 
hypertension, and diabetes which are manifest to a 
compensable degree within the year after active service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  

The appellant, the widow of the veteran, claims that service 
connection is warranted for the cause of the veteran's death.  
During his lifetime, the veteran was service connected for 
loss of use of both lower extremities due to severe 
arthritis, evaluated as 100 percent disabling; degenerative 
arthritis of the lumbar spine, evaluated as 20 percent 
disabling;  bilateral hearing loss with tinnitus, evaluated 
as 10 percent disabling; right tennis elbow and left inguinal 
hernia repair, evaluated as noncompensable.  He had been 
entitled to a 100 percent disability rating with special 
monthly compensation from June 1993.  He was also entitled to 
compensation under 38 U.S.C.A. § 1151 for incomplete fecal 
incontinence, due to VA medical treatment, and this was rated 
30 percent.

The veteran's death certificate shows that he died in March 
1998.  The death certificate noted the immediate cause of 
death as congestive heart failure (which reportedly existed 
since 1993), due to or as a consequence of coronary artery 
disease (which reportedly existed since 1991), due to or as a 
consequence of hypertension and diabetes.  The report also 
noted that degenerative arthritis was a significant condition 
contributing to death but not resulting in the underlying 
cause.

A VA medical opinion, dated in April 2000, was received from 
S. Hyde, M.D.  After reviewing the veteran's claims file, Dr. 
Hyde concluded that the immobility and lack of physical 
activity caused by the veteran's service-connected severe 
degenerative arthritis were the proximate cause for the 
worsening of the veteran's coronary artery disease and his 
death.  In support of his opinion, Dr. Hyde submitted an 
article from Cecil, Textbook of Medicine, indicating that 
physical activity reduces the risk of heart disease and that 
sedentary individuals either by choice or associated 
condition have a higher mortality.  

In support of the claim, the appellant has also submitted 
four articles printed from the internet website operated by 
the National Center for Biotechnology Information (NCBI), a 
division of the National Library of Medicine (NLM) at the 
National Institutes of Health (NIH).  The articles each 
suggest a causal relationship between the use of nonsteroidal 
anti-inflammatory drugs (NSAIDs) and the development of 
congestive heart failure in elderly patients.  A review of 
the veteran's post-service treatment records indicates that 
his service-connected degenerative arthritis had been treated 
with NSAIDs.

In March 2001, a second VA medical opinion was obtained from 
S. Theophil, M.D.  Dr. Theophil noted that immobility and 
lack of physical activity is not universally accepted as a 
risk factor for coronary artery disease, and that in this 
particular case, these conditions would have minimal, if any, 
impact.  Dr. Theophil noted that the veteran had multiple 
risk factors for coronary disease, including obesity, family 
history, hypertension, cigarette smoking and diabetes, and 
that all of these factors were much more likely the cause of 
the veteran's coronary artery disease.

The primary cause of the veteran's death was heart disease.  
Heart disease was not service-connected when the veteran 
died, and under the circumstances of the case there is no 
need for the Board to determine if heart disease should be 
deemed service connected on a direct or secondary basis.

Service connection for the cause of the veteran's death may 
be granted if his established service-connected conditions 
substantially or materially contributed to death.  The 
severity of the veteran's established service-connected 
disabilities (and his established § 1151 disability which is 
treated "as if" service-connected) is reflected in the fact 
that he had been evaluated as 100 percent disabled for years 
before he died.  The post-service treatment records indicate 
that these disabilities left him essentially confined to a 
wheelchair and in a state of general debilitation and general 
impaired health for years prior to his death.  There is 
medical evidence suggesting that the established service-
connected disabilities and § 1151 disability combined to make 
the veteran materially less capable of resisting the effects 
of the primary cause of death (long-term heart disease).  
There is a reasonable basis for finding that the service-
connected disabilities and § 1151 disability substantially or 
materially contributed to death, and the Board so finds.  See 
38 C.F.R. § 3.312(c).  

Thus, service connection for the cause of the veteran's death 
is granted.  The benefit-of-the-doubt rule has been applied 
in making this decision. 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Service connection for the cause of the veteran's death is 
granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

